[Exhibit 99.28.g. Custody Agreement Between Registrant and BNY Mellon] MUTUAL FUND CUSTODY AND SERVICES AGREEMENT TABLE OF CONTENTS SECTION PAGE DEFINITIONS 1 Article I – Custody Provisions 3 1. AppointmentofCustodian 3 2. CustodyofCashandSecurities 4 3. Settlement of Series Transactions 8 4. LendingofSecurities 8 5. Persons Having Access to Assets of the Series 8 6. Standard of Care; Scope of Custodial Responsibilities 9 7. Appointment of Subcustodians 10 8. Overdraft Facility and Security for Payment 11 9. Tax Obligations 11 Article II – Foreign Custody Manager Services 12 1. Delegation 12 2. Changes to Appendix C 12 3. Reports to Board 12 4. Monitoring System 13 5. Standard of Care 13 6. Use of Securities Depositories 13 ARTICLE III - Information Services 13 1. Risk Analysis 13 2. Monitoring of Securities Depositories 13 3. Use of Agents 13 4. Exercise of Reasonable Care 13 5. Liabilities and Warranties 14 Article IV – General Provisions 14 1. Compensation 14 2. Insolvency of Foreign Custodians 14 3. Liability for Depositories 14 4. Damages 14 5. Indemnification; Liabilityofthe Series 15 6. Force Majeure 15 7. Termination 15 8. Inspection of Books and Records 15 9. Miscellaneous 16 APPENDIX A. AUTHORIZED PERSONS 19 APPENDIX B. FUND OFFICERS 20 APPENDIX C. SELECTED COUNTRIES 21 EXHIBIT A. CUSTOMER IDENTIFICATION PROGRAM NOTICE 24 i MUTUAL FUND CUSTODY AND SERVICES AGREEMENT This AGREEMENT, effective as of the day of , 2006, and is between AMERICAN INDEPENDENCE INTERNATIONAL EQUITY FUND, (the “Fund”) a business trust organized under the laws of the State of Delaware having its principal office and place of business at 335 Madison Avenue Mezz, New York, NY 10017, and MELLON BANK, N.A., (the “Custodian”) a national banking association with its principal place of business at One Mellon Center, Pittsburgh, PA 15258. W I T N E S S E T H: WHEREAS, the Fund is authorized to issue shares in separate series with each such series representing interests in a separate portfolio of securities and other assets, and the Fund has made the Series listed on Appendix F subject to this Agreement (each such series, together with all other series subsequently established by the Fund and made subject to the Agreement in accordance with the terms hereof, shall be referred to as a “Series” and collectively as the “Series”); WHEREAS, the Fund and the Custodian desire to set forth their agreement with respect to the custody of the Series’ Securities and cash and the processing of Securities transactions; WHEREAS, the Board desires to delegate certain of its responsibilities for performing the services set forth in paragraphs (c)(1), (c)(2) and (c)(3) of Rule 17f-5 to the Custodian as a Foreign Custody Manager; WHEREAS, the Custodian agrees to accept such delegation with respect to Assets, including those held by Foreign Custodians in the Selected Countries as set forth in jurisdictions listed on Appendix C as set forth in Article II; and WHEREAS, the Custodian agrees to perform the function of a Primary Custodian under Rule 17f-7; NOW THEREFORE, the Fund and the Custodian agree as follows: DEFINITIONS The following words and phrases, unless the context requires otherwise, shall have the following meanings: 1. “Act”: the Investment Company Act of 1940 and the Rules and Regulations thereunder, all as amended from time to time. 2. “Agreement”: this agreement and any amendments. 22 3. “Assets”: any of the Series’ investments, including foreign currencies and investments for which the primary market is outside the United States, and such cash and cash equivalents as are reasonably necessary to effect the Series’ transactions in such investments. 4. “Authorized Person”: the Chairman of the Fund’s Board, its President, and any Vice President, Secretary, Treasurer or any other person, whether or not any such person is an officer or employee of the Fund, duly authorized by the Board to add or delete jurisdictions pursuant to Article II and to give Instructions on behalf of a Series which is listed in the Certificate annexed hereto as Appendix A or such other Certificate as may be received by the Custodian from time to time. 5. “Board”: the Board of Managers (or the body authorized to exercise authority similar to that of the board of directors of a corporation) of the Fund. 6. “Book-Entry System”: the Federal Reserve/Treasury book-entry system for United States and federal agency Securities, its successor or successors and its nominee or nominees. 7. “Business Day”: any day on which the Series, the Custodian, the Book-Entry System and appropriate clearing corporation(s) are open for business. 8. “Certificate”: any notice, instruction or other instrument in writing, authorized or required by this Agreement to be given to the Custodian, which is actually received by the Custodian and signed on behalf of a Series by an Authorized Person or Persons designated by the Board to issue a Certificate. 9. “Eligible Securities Depository”: the meaning of the term set forth in Rule 17f-7(b)(1). 10. “Foreign Custodian”: (a) a banking institution or trust company incorporated or organized under the laws of a country other than the United States, that is regulated as such by the country’s government or an agency of the country’s government; (b) a majority-owned direct or indirect subsidiary of a U.S. Bank or bank-holding company; or (c) any entity other than a Securities Depository with respect to which exemptive or no-action relief has been granted by the Securities and
